33 So.3d 838 (2010)
Joseph CARMONA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4750.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 958 So.2d 1158.
*839 PER CURIAM.
The defendant appeals his conviction and sentence imposed for a violation of probation on Count IV of the underlying Information. He argues the trial court lacked jurisdiction to revoke probation and sentence him on Count IV because he received a one-year sentence with credit for 729 days time served, which he had completed prior to the violation. The State agrees and so do we. See Wilson v. State, 895 So.2d 527 (Fla. 4th DCA 2005) (reversing because the court lacked jurisdiction to impose a sentence for a violation of probation where defendant was not placed on probation at the original sentencing and his sentence had already been completed).
We therefore reverse his conviction and sentence for a violation of probation on Count IV only, and remand the case to the trial court to vacate the order revoking probation, and the corresponding judgment and sentence on that count.
Reversed and Remanded.
WARNER, TAYLOR and MAY, JJ., concur.